[Cite as State v. Recob, 2014-Ohio-929.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100012




                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           JARED RECOB
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR–12-568960

        BEFORE: Keough, P.J., Kilbane, J., and McCormack, J.

        RELEASED AND JOURNALIZED:                    March 13, 2014
ATTORNEY FOR APPELLANT

Rick Ferrara
2077 East 4th Street
Second Floor
Cleveland, Ohio 44114

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Brett Kyker
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

       {¶1} Defendant-appellant, Jared Recob, appeals his sentences for pandering

sexually-oriented matter involving a minor and possessing criminal tools. Finding no

merit to the appeal, we affirm.

                                      I. Background

       {¶2} In November 2012, the Cuyahoga County Grand Jury returned a 31-count

indictment against Recob. The indictment stemmed from Recob’s use of his computer to

share videos of child pornography with other individuals. Counts 1 through 7 charged

pandering   sexually-oriented     matter   involving   a   minor   in   violation of   R.C.

2907.322(A)(2); Counts 8 through 30 charged pandering sexually-oriented matter

involving a minor in violation of R.C. 2907.322(A)(1); and Count 31 charged possessing

criminal tools in violation of R.C. 2923.24(A). All counts carried a forfeiture of property

specification pursuant to R.C. 2941.1417(A). The counts asserted various dates of the

offenses ranging from July 13, 2012 to August 30, 2012; as relevant to this appeal,

Counts 1 through 4 charged that the offenses occurred on July 13, 2012, and Counts 5

through 7 charged that the offenses occurred on July 23, 2012.

       {¶3} On March 14, 2013, Recob appeared in court with defense counsel to enter

a guilty plea pursuant to a plea agreement with the state. The prosecutor outlined the

plea agreement and informed the court that Recob “agrees that these are not allied

offenses of similar import” and that the court could impose consecutive sentences.

Defense counsel then informed the court that she had explained to Recob the rights he
was waiving by pleading guilty and the potential penalties that could be imposed, and that

he understood those rights and penalties.

       {¶4} After questioning Recob regarding his understanding of the rights he would

be waiving and the potential penalties associated with the offenses to which he would be

pleading guilty, the trial court specifically inquired of defense counsel regarding whether

she had considered each count to verify that the offenses were not allied offenses of

similar import. Defense counsel stated that she had done so but then informed the court

that the state had just provided to defense counsel that morning a computer forensic

analysis report that could affect the determination of whether the offenses were allied.

The trial court continued the plea hearing to allow defense counsel time to review the

report and make an allied offenses determination.

       {¶5} On April 23, 2013, Recob again appeared with defense counsel to enter a

guilty plea pursuant to a plea agreement with the state. The state again outlined the

proposed plea agreement for the court. The prosecutor indicated that Recob would plead

guilty to Counts 1 through 16 and Count 31 of the indictment, and the other counts would

be nolled.   The prosecutor informed the court that “as part and parcel of the plea

agreement in this matter, it’s the state’s understanding defendant will agree and stipulate

that the offenses to which he’s about to enter a plea of guilty are non-allied offenses.”

       {¶6} Following the state’s recitation of the plea agreement, defense counsel

informed the court that there was “no longer an issue” regarding allied offenses and that

“the applicable law and case law support the state’s position” that the offenses to which
Recob would be pleading guilty were not allied offenses of similar import. She stated

further that she had discussed with Recob his rights and the potential penalties associated

with the offenses to which he would be pleading guilty. The trial court then re-advised

Recob of the rights he would be waiving by pleading guilty and the potential penalties

associated with the offenses included in the plea agreement. The trial court specifically

advised Recob that Counts 1 through 16 regarding pandering sexually-oriented material

were second-degree felonies, each punishable by terms of between two and eight years

incarceration and fines up to $15,000. Recob then pleaded guilty to Counts 1 through 16

and Count 31 of the indictment.

       {¶7} The trial court subsequently sentenced Recob to four years incarceration

on each of Counts 8 through 16, concurrent, and to ten months incarceration on Count 31,

to be served consecutive to the four-year sentence on Counts 8 through 16. The trial

court also ordered Recob to serve five years of community control sanctions on Counts 1

through 7, consecutive to and commencing after the completion of the prison term.

Recob appeals from this judgment.

                                      II. Analysis

       {¶8} In his single assignment of error, Recob asserts that the trial court erred in

not merging allied offenses of similar import at sentencing. Specifically, he contends

that the court should have merged Counts 1 through 4, which occurred on July 13, 2012,

and Counts 5 through 7, which occurred on July 23, 2012.
       {¶9}   These counts alleged pandering sexually-oriented material under R.C.

2907.322(A)(2), which provides that “[n]o person, with knowledge of the character of the

material or performance involved, shall * * * advertise for sale or dissemination, sell,

distribute, exhibit, or display any material that shows a minor participating or engaging in

sexual activity, masturbation, or bestiality.” Recob contends that advertising electronic

files as available for download from one’s IP address, even if multiple files are included,

is one act committed with a single animus because an individual merely clicks the mouse

to highlight the selected files and then posts the advertised files as available for sharing.

Accordingly, he contends, the trial court erred in not merging Counts 1 through 4 and

Counts 5 through 7 as allied offenses. We disagree.

       {¶10} As the Ohio Supreme Court observed in State v. Underwood, 124 Ohio

St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, it is well established that there may be only one

conviction for allied offenses of similar import and, therefore, allied offenses must be

merged at sentencing. Id. at ¶ 26. Because a trial court is prohibited from imposing

individual sentences for counts that constitute allied offenses of similar import, a

defendant’s plea to multiple counts does not affect the court’s duty to merge those counts

at sentencing. Id. Nevertheless, the Ohio Supreme Court observed in Underwood that

       nothing in this decision precludes the state and a defendant from stipulating
       that the offenses were committed with separate animus, thus subjecting the
       defendant to more than one conviction and sentence. When the plea
       agreement is silent on the issue of allied offenses of similar import,
       however, the trial court is obligated under R.C. 2941.25 to determine
       whether the offenses are allied, and if they are, to convict the defendant of
       only one offense.
(Emphasis added.)

       {¶11} Here, the record of the plea agreement is not “silent” as to the issue of allied

offenses. It clearly reflects that as part of his plea bargain, the state and Recob stipulated

that the offenses to which he was pleading guilty were not allied offenses of similar

import, and, further, that Recob understood that he could be sentenced to separate terms

on each of Counts 1 through 4 and 5 through 7. Because of the stipulation, the trial court

was not obligated to determine whether the offenses were allied and did not err in not

merging the offenses at sentencing. See, e.g., State v. Mannarino, 8th Dist. Cuyahoga

No. 98727, 2013-Ohio-1795, ¶ 48-49; State v. Ward, 8th Dist. Cuyahoga No. 97219,

2012-Ohio-1199, ¶ 17-20; State v. Donaldson, 2d Dist. Montgomery No. 24911,

2012-Ohio-5792, ¶ 25. The assignment of error is overruled.

       {¶12} Affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
TIM McCORMACK, J., CONCUR